



Exhibit 10.1


Amended and Restated Employment Agreement
This Amended and Restated Employment Agreement (this “Agreement”), entered into
as of June 14, 2018 (the “Effective Date”), is made by and between Selecta
Biosciences, Inc., a Delaware corporation (together with any successor thereto,
the “Company”), and Earl Sands, M.D. (“Executive”) (collectively referred to as
the “Parties” or individually referred to as a “Party”). This Agreement amends
and restates and supersedes in its entirety that certain Employment Agreement by
and between Executive and the Company dated as of June 6, 2016 (the “Prior
Agreement”).
RECITALS
A.
It is the desire of the Company to assure itself of the continued services of
Executive following the Effective Date by entering into this Agreement.

B.
The Parties desire to execute this Agreement to supersede in its entirety the
Prior Agreement and reflect certain changes to the terms of Executive’s
employment with the Company effective as of the Effective Date.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:
1.
Employment.



(a)General. Effective as of the Effective Date, the Company shall employ
Executive and Executive shall remain in the employ of the Company, for the
period and in the positions set forth in this Section 1, and subject to the
other terms and conditions herein provided.


(b)At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
Party at any time for any or no reason (subject to the notice requirements of
Section 3(b)). This “at-will” nature of Executive’s employment shall remain
unchanged during Executive’s tenure as an employee and may not be changed,
except in an express writing signed by Executive and a duly authorized officer
of the Company. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, award or compensation
other than as provided in this Agreement or otherwise agreed to in writing by
the Company or as provided by applicable law. The term of this Agreement (the
“Term”) shall commence on the Effective Date and end on the date this Agreement
is terminated under Section 3.


(c)Positions and Duties. Executive shall serve as Chief Medical Officer of the
Company with such responsibilities, duties and authority normally associated
with such position and as may from time to time be reasonably assigned to
Executive by the Chief Executive Officer of the Company. Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its affiliates, if
applicable), provided that Executive may engage in outside business activities
(including serving on outside boards or committees) to the extent such
activities do not materially interfere with the performance of Executive’s
duties and responsibilities under this Agreement or violate the terms of the
Employee Nondisclosure, Noncompetition and Assignment of Intellectual Property
Agreement by and between Executive and the Company dated June 6, 2018 (the
“Restrictive Covenant Agreement”). Executive agrees to observe and comply with
the rules and policies of the Company as adopted by the Company from time to
time, in each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”).





--------------------------------------------------------------------------------







2.Compensation and Related Matters.


(a)Annual Base Salary. During the Term, Executive shall receive a base salary at
a rate of $340,000 per annum, which shall be paid in accordance with the
customary payroll practices of the Company and shall be pro-rated for partial
years of employment. Such annual base salary shall be reviewed (and may be
increased) from time to time by the Board of Directors of the Company or an
authorized committee of the Board (in either case, the “Board”) (such annual
base salary, as it may be increased from time to time, the “Annual Base
Salary”).


(b)Bonus. During the Term, Executive will be eligible to participate in an
annual incentive program established by the Board. Executive’s annual incentive
compensation under such incentive program (the “Annual Bonus”) shall be targeted
at 35% of Executive’s Annual Base Salary (the “Target Bonus”). The Annual Bonus
payable under the incentive program shall be based on the achievement of
performance goals to be determined by the Board. The payment of any Annual Bonus
pursuant to the incentive program will be made on or before March 15 of the year
following the year in which such Annual Bonus is earned. In the event that
Executive remains employed with the Company until at least January 1, 2019,
Executive shall be entitled to receive an Annual Bonus for 2018 equal to 100% of
the Target Bonus (the “Guaranteed 2018 Bonus”).


(c)Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and 401(k) plans), consistent with the terms thereof and as such
plans, programs and arrangements may be amended from time to time. In no event
shall Executive be eligible to participate in any severance plan or program of
the Company, except as set forth in Section 4 of this Agreement.


(d)Vacation. During the Term, Executive shall be entitled to four weeks of paid
personal leave per calendar year in accordance with the Company’s Policies.
Vacation days accrued, but not used by the end of any calendar year may be used
in the subsequent calendar year; provided that no more than five accrued
vacation days may be carried over from one year to the next. Any vacation shall
be taken at the reasonable and mutual convenience of the Company and Executive.


(e)Business Expenses. During the Term, the Company shall reimburse Executive for
all reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy. The parties acknowledge that (i) the
Company’s principal place of business is currently in Watertown, Massachusetts,
(ii) Executive’s primary workplace is currently in the state of Georgia, and
(iii) Executive may from time to time perform his obligations under this
Agreement remotely. Notwithstanding any contrary terms of the Company’s expense
reimbursement Policy, but subject to Section 9(l)(iv), the Company shall
reimburse Executive for reasonable expenses incurred by Executive for travel
between Massachusetts and Georgia in performing his duties for the Company,
including airfare, lodging and local transportation, up to a maximum of $6,100
per month, which for the avoidance of doubt shall not limit amounts otherwise
reimbursable under the Company’s expense reimbursement Policy. To the extent the
Company reasonably determines all or a portion of any such reimbursement
constitutes taxable income to Executive, Executive will be liable and
responsible for the employee portion of all taxes owed in connection therewith
and the Company may (but will not be required to) deduct or withhold such taxes
from any compensation payable to Executive by the Company or its affiliates.


(f)Key Person Insurance. At any time during the Term, the Company shall have the
right to insure the life of Executive for the Company’s sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive. Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.





--------------------------------------------------------------------------------







3.Termination.


Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:
(a)    Circumstances.


(i)Death. Executive’s employment hereunder shall terminate upon Executive’s
death.


(ii)Disability. If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.


(iii)Termination for Cause. The Company may terminate Executive’s employment for
Cause, as defined below.


(iv)Termination without Cause. The Company may terminate Executive’s employment
without Cause.


(v)Resignation from the Company with Good Reason. Executive may resign
Executive’s employment with the Company with Good Reason, as defined below.


(vi)Resignation from the Company Without Good Reason. Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason.


(b)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
Section 3(a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, except in the case of a termination pursuant to Section
3(a)(iii), shall be at least thirty (30) days following the date of such notice,
but no more than forty (40) days following the date of such notice (a “Notice of
Termination”); provided, however, that the Company may deliver a Notice of
Termination to Executive that specifies any Date of Termination that occurs on
or after the date of the Notice of Termination (but no more than forty (40) days
following the date of such notice) and, in the event that Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
change the Date of Termination to any date that occurs on or following the date
of the Notice of Termination and is prior to the Date of Termination specified
in the Notice of Termination, provided, in either case, that if the Company
selects a Date of Termination that is less than thirty (30) days after the date
of the Notice of Termination, the Company will pay Executive the base salary
Executive would have earned during the period commencing on the Date of
Termination selected by the Company and ending thirty (30) days after the date
of the Notice of Termination. The failure by either party to set forth in the
Notice of Termination any fact or circumstance shall not waive any right of the
party hereunder or preclude the party from asserting such fact or circumstance
in enforcing the party’s rights hereunder. Any decision to terminate Executive’s
employment for Cause shall be made by a majority vote of the Board after
Executive has received written notice from the Board setting forth in reasonable
detail the facts and circumstances claimed to provide the basis for the Cause
and the Board has provided the Executive reasonable opportunity to be heard by
the Board with counsel present if he chooses.


(c)    Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in this Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any unpaid Annual Bonus earned
by Executive for the year prior to the year in which the Date of Termination
occurs, as determined by the Board in its good faith discretion based upon
actual performance achieved





--------------------------------------------------------------------------------





(provided that the amount of any such Annual Bonus earned for 2018 will not be
less than the Guaranteed 2018 Bonus) , which Annual Bonus, if any, shall be paid
to Executive when bonuses for such year are paid to actively employed senior
executives of the Company but in no event later than March 15 of the year in
which the Date of Termination occurs; (iii) any expenses owed to Executive
pursuant to Section 2(e); and (iv) any amount accrued and arising from
Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or
arrangements (collectively, the “Company Arrangements”). Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided in a benefit
plan or herein, all of Executive’s rights to salary, severance, benefits,
bonuses and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.


(d)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.


4.Severance Payments.


(a)Termination for Cause, or Termination Upon Death, Disability or Resignation
from the Company Without Good Reason. If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i) or Disability
pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, or
pursuant to Section 3(a)(vi) for Executive’s resignation from the Company
without Good Reason, then Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).


(b)Termination without Cause after 2018, Resignation from the Company with Good
Reason after 2018 or Resignation from the Company without Good Reason after
2018. If Executive’s employment terminates (x) without Cause pursuant to
Section 3(a)(iv) after December 31, 2018, (y) pursuant to Section 3(a)(v) due to
Executive’s resignation with Good Reason after December 31, 2018 or (z) pursuant
to Section 3(a)(vi) due to Executive’s resignation without Good Reason after
December 31, 2018, then, subject to Executive signing on or before the 60th day
following Executive’s Separation from Service (as defined below), and not
revoking, a release of claims (which Executive will receive no later than ten
(10) business days following Executive’s Separation from Service) substantially
in the form attached as Exhibit A to this Agreement (the “Release”), and
Executive’s continued compliance with Section 5, Executive shall receive, in
addition to payments and benefits set forth in Section 3(c), the following:


(i)an amount in cash equal to the Annual Base Salary, payable in the form of
salary continuation in regular installments over the 12-month period following
the date of Executive’s Separation from Service (the “Severance Period”) in
accordance with the Company’s normal payroll practices;


(ii)a pro-rata portion of the Annual Bonus, payable in the form of a lump sum
payment, in an amount equal to the product of (A)(i) the Target Bonus, if the
Date of Termination occurs during the first quarter of the calendar year or (ii)
the Annual Bonus amount based on actual performance as determined by the Board
or an authorized committee thereof, if the Date of Termination occurs after the
first quarter of the calendar year, multiplied by (B) a fraction, using the
number of full months of the year elapsed prior to the Date of Termination as
the numerator and 12 as the denominator; and


(iii)if Executive elects to receive continued medical, dental and/or vision
coverage under one or more of the Company’s group healthcare plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall directly pay, or reimburse Executive for, the COBRA
premiums for Executive and Executive’s covered dependents under such plans
during the period commencing on Executive’s Separation from Service and ending
upon the earliest of (X) the last day of the Severance Period, (Y) the date that
Executive and/or Executive’s covered dependents become no longer eligible for
COBRA or (Z) the date Executive becomes eligible to receive medical, dental or
vision coverage, as applicable, from a subsequent employer (and Executive agrees
to promptly notify the





--------------------------------------------------------------------------------





Company of such eligibility). Notwithstanding the foregoing, if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act) or incurring an excise tax, the
Company may alter the manner in which medical, dental or vision coverage is
provided to Executive after the Date of Termination so long as such alteration
does not increase the after-tax cost to Executive of such benefits.


(c)Termination without Cause or Resignation with Good Reason during 2018. If
Executive’s employment terminates (x) without Cause pursuant to Section 3(a)(iv)
before January 1, 2019 or (y) pursuant to Section 3(a)(v) due to Executive’s
resignation with Good Reason before January 1, 2019, then, subject to Executive
signing on or before the 60th day following Executive’s Separation from Service,
and not revoking, a Release (which Executive will receive no later than ten (10)
business days following Executive’s Separation from Service), and Executive’s
continued compliance with Section 5, Executive shall receive, in addition to
payments and benefits set forth in Section 3(c) and in lieu of any payments or
benefits under Section 4(b), the following:


(i)the payments and benefits set forth in Sections 4(b)(i) and 4(b)(iii);


(ii)the Guaranteed 2018 Bonus, payable when bonuses for such year are paid to
actively employed senior executives of the Company but in no event later than
March 15, 2019; and


(iii)accelerated vesting as of the Date of Termination of the portion of
Executive’s outstanding options to purchase shares of the Company’s common stock
that vest solely based on the passage of time (the “Options”) that would have
vested during the Severance Period had Executive’s employment continued during
the Severance Period (for the avoidance of doubt, with any Options that vest in
whole or in part based on the attainment of performance-vesting conditions being
governed by the terms of the applicable award agreement).


(d)Change in Control. Notwithstanding anything to the contrary in any applicable
Company equity plan or equity agreement, in the event Executive’s employment
terminates without Cause pursuant to Section 3(a)(iv), or pursuant to
Section 3(a)(v) due to Executive’s resignation with Good Reason, in either case,
within 60 days prior to or on or within 12 months following the date of a Change
in Control, subject to Executive signing on or before the 60th day following
Executive’s Separation from Service, and not revoking, the Release (which
Executive will receive no later than ten (10) business days following
Executive’s Separation from Service), and Executive’s continued compliance with
Section 5, Executive shall receive, in addition to the payments and benefits set
forth in Section 3(c) and Section 4(b) or 4(c), as applicable, immediate vesting
of all unvested equity or equity-based awards held by Executive under any
Company equity compensation plans that vest solely based on the passage of time
(for the avoidance of doubt, with any such awards that vest in whole or in part
based on the attainment of performance-vesting conditions being governed by the
terms of the applicable award agreement).


(e)Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 will survive the termination of Executive’s
employment and the termination of the Term.


5.Restrictive Covenants. Executive affirms Executive’s obligations under the
Restrictive Covenant Agreement, the terms of which are hereby incorporated by
reference into this Agreement. Executive acknowledges that the provisions of the
Restrictive Covenant Agreement will survive the termination of Executive’s
employment and the termination of the Term for the periods set forth in the
Restrictive Covenant Agreement.


6.Assignment and Successors.


The Company must assign its rights and obligations under this Agreement to any
of its affiliates or to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, personnel and legal representatives,
executors, administrators, heirs, distributees, devisees, and





--------------------------------------------------------------------------------





legatees, as applicable. None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.
7.    Certain Definitions.


(a)Cause. The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:


(i)Executive’s commission of, or indictment or conviction of, any felony or any
crime involving dishonesty by Executive;


(ii)Executive’s participation in any fraud against the Company;


(iii)any intentional damage to any property of the Company by Executive;


(iv)Executive’s misconduct which materially and adversely reflects upon the
business, operations, or reputation of the Company, which misconduct has not
been cured (or cannot be cured) within thirty (30) days after the Company gives
written notice to Executive regarding such misconduct; or


(v)Executive’s breach of any material provision of this Agreement or any other
written agreement between Executive and the Company and failure to cure such
breach (if capable of cure) within thirty (30) days after the Company gives
written notice to Executive regarding such breach.


(b)Change in Control. “Change in Control” shall have the meaning set forth in
the version of the Selecta Biosciences, Inc. 2016 Incentive Award Plan in effect
on the Effective Date.


(c)Code. “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder.


(d)Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) - (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.


(e)Disability. “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan. At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s positions hereunder for a total of six months during
any twelve-month period as a result of incapacity due to mental or physical
illness as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed. Any unreasonable
refusal by Executive to submit to a medical examination for the purpose of
determining Disability shall be deemed to constitute conclusive evidence of
Executive’s Disability.


(f)Good Reason. For the sole purpose of determining Executive’s right to
severance payments and benefits as described above, Executive’s resignation will
be with “Good Reason” if Executive resigns within one





--------------------------------------------------------------------------------





year after any of the following events, unless Executive consents to the
applicable event in writing: (i) a material reduction in Executive’s Annual Base
Salary or Target Bonus, (ii) a material diminution in Executive’s authority,
title, duties or areas of responsibility, (iii) the requirement that Executive
report to someone other than the Chief Executive Officer or (iv) a material
breach by the Company of this Agreement or any other written agreement with
Executive. Notwithstanding the foregoing, no Good Reason will have occurred
unless and until Executive has: (a) provided the Company, within 60 days of
Executive’s knowledge of the occurrence of the facts and circumstances
underlying the Good Reason event, written-notice stating with specificity the
applicable facts and circumstances underlying such finding of Good Reason; and
(b) provided the Company with an opportunity to cure the same within thirty (30)
days after the receipt of such notice.
    
8.    Parachute Payments.


(a)    Notwithstanding any other provisions of this Agreement or any Company
equity plan or agreement, in the event that any payment or benefit by the
Company or otherwise to or for the benefit of Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments and benefits
under Section 4, being hereinafter referred to as the “Total Payments”), would
be subject (in whole or in part) to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Total Payments shall be reduced (in the
order provided in Section 8(b)) to the minimum extent necessary to avoid the
imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).


(b)    The Total Payments shall be reduced in the following order: (i) reduction
on a pro-rata basis of any cash severance payments that are exempt from
Section 409A of the Code (“Section 409A”), (ii) reduction on a pro-rata basis of
any non-cash severance payments or benefits that are exempt from Section 409A,
(iii) reduction on a pro-rata basis of any other payments or benefits that are
exempt from Section 409A, and (iv) reduction of any payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A; provided, in case of clauses (ii), (iii) and (iv),
that reduction of any payments attributable to the acceleration of vesting of
Company equity awards shall be first applied to Company equity awards that would
otherwise vest last in time.


(c)    The Company will select an accounting firm or consulting group with
experience in performing calculations regarding the applicability of Section
280G of the Code and the Excise Tax (the “Independent Advisors”) to make
determinations regarding the application of this Section 8. For purposes of such
determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (i) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (ii) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation. The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.


(d)    If Executive incurs legal fees or other expenses (including expert
witness and accounting fees) in an effort to determine the applicability of this
Section 8 or establish entitlement to or obtain any portion of the Total
Payments that have been reduced under this Section 8 (collectively, “Legal and
Other Expenses”), Executive shall be entitled to payment of or reimbursement for
such Legal and Other Expenses in accordance with this Section 8(d). Subject to
Sections 9(l)(iv) and 9(m) and the other provisions of this Section 8, the
Company will reimburse all Legal and Other Expenses on a monthly basis
reasonably promptly after presentation of Executive’s written request





--------------------------------------------------------------------------------





for reimbursement accompanied by evidence reasonably acceptable to the Company
that such Legal and Other Expenses were incurred. If the Company establishes
before a court of competent jurisdiction that Executive had no reasonable basis
for a claim made by Executive hereunder, or acted in bad faith, no further
payment of or reimbursement for Legal and Other Expenses shall be due to
Executive in respect of such claim, and Executive shall refund any amounts
previously paid or reimbursed hereunder with respect to such claim.


(e)    In the event it is later determined that to implement the objective and
intent of this Section 8, (i) a greater reduction in the Total Payments should
have been made, the excess amount shall be returned promptly by Executive to the
Company or (ii) a lesser reduction in the Total Payments should have been made,
the excess amount shall be paid or provided promptly by the Company to
Executive, except to the extent the Company reasonably determines would result
in imposition of an excise tax under Section 409A.


9.    Miscellaneous Provisions.


(a)    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the Commonwealth of Massachusetts without reference
to the principles of conflicts of law of the Commonwealth of Massachusetts or
any other jurisdiction that would result in application of the laws of a
jurisdiction other than the Commonwealth of Massachusetts, and where applicable,
the laws of the United States.


(b)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


(c)    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:


(i)If to the Company, to the General Counsel of the Company at the Company’s
headquarters,


(ii)If to Executive, to the last address that the Company has in its personnel
records for Executive, or


(iii)at any other address as any Party shall have specified by notice in writing
to the other Party.


(d)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile or PDF
shall be deemed effective for all purposes.


(e)    Entire Agreement. The terms of this Agreement, the Restrictive Covenant
Agreement incorporated herein by reference as set forth in Section 5, the
Indemnification Agreement (defined below) and any stock option agreement between
the Company and Executive entered into prior to the date hereof are intended by
the Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral, including without limitation, the Prior Agreement or
any other prior employment agreement or offer letter between Executive and the
Company. The Parties further intend that this Agreement shall constitute the
complete and exclusive statement of their terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.


(f)    Indemnification. The Parties acknowledge that they have entered into an
Indemnification Agreement dated June 6, 2016 (the “Indemnification Agreement”).







--------------------------------------------------------------------------------





(g)Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.


(h)No Inconsistent Actions. The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.


(i)Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (i) the plural
includes the singular and the singular includes the plural; (ii) “and” and “or”
are each used both conjunctively and disjunctively; (iii) “any,” “all,” “each,”
or “every” means “any and all,” and “each and every”; (iv) “includes” and
“including” are each “without limitation”; (v) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (vi)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.


(j)Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


(k)Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.


(l)Section 409A.


(i)General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.


(ii)Separation from Service. Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4 shall not be paid, or, in the case of





--------------------------------------------------------------------------------





installments, shall not commence payment, until the sixtieth (60th) day
following Executive’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and the remaining payments shall be made as provided in this Agreement.


(iii)    Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.
(iv)    Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.
(v)    Installments. Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.
(m)    Attorneys’ Fees. In the event that either Party prevails in a dispute
with the other Party concerning the rights and obligations hereunder, the
non-prevailing Party shall pay the prevailing Party’s reasonable attorneys’ fees
and costs. The Company will pay the legal fees incurred by Executive in
negotiating this Agreement up to a maximum of $3,000. Payment will be made
within 30 days after the Effective Date of this Agreement.


10.    Executive Acknowledgement.


Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.
[Signature Page Follows]













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.            
 
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
By:
/s/ Werner Cautreels, Ph.D.
 
 
 
Name: Werner Cautreels, Ph. D.
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
/s/ Earl Sands, M.D.
 
 
 
Earl Sands, M.D.








--------------------------------------------------------------------------------





EXHIBIT A
Separation Agreement and Release
This Separation Agreement and Release (“Agreement”) is made by and between Earl
Sands, M.D. (“Executive”) and Selecta Biosciences, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”). Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).
WHEREAS, the Parties have previously entered into that certain Amended and
Restated Employment Agreement, dated as of ______, 2018 (the “Employment
Agreement”); and
WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company, vested benefits or Executive’s right to
defense or indemnification by the Company or any of its affiliates pursuant to
contract or applicable law (collectively, the “Retained Claims”). The Company
agrees not to contest Executive’s application for unemployment benefits;
provided that nothing herein shall prohibit the Company from responding
truthfully to requests for information from, or require the Company to make any
false or misleading statements to, any governmental authority.
NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:
1.    Severance Payments; Salary and Benefits. The Company agrees to provide
Executive with the severance payments and benefits described in Section 4 of the
Employment Agreement, payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to Executive all other payments or
benefits described in Section 3(c) of the Employment Agreement, subject to and
in accordance with the terms thereof.
2.    Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the “Releasees”).
Executive, on Executive’s own behalf and on behalf of any of Executive’s
affiliated companies or entities and any of their respective heirs, family
members, executors, agents, and assigns, other than with respect to the Retained
Claims, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 7 below), including, without
limitation:
(a)    any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without





--------------------------------------------------------------------------------





limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)     any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, Executive’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c) or Section 4 of the Employment
Agreement.
3.    Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that Executive has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall





--------------------------------------------------------------------------------





not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.
4.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
5.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.
6.    Governing Law. This Agreement shall be subject to the provisions of
Sections 9(a) and 9(c) of the Employment Agreement.
7.    Effective Date. If Executive has attained or is over the age of 40 as of
the date of Executive’s termination of employment, then each Party has seven
days after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). If Executive has not attained the
age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement.
8.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.    
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
Dated: _____________________
 
 
Earl Sands, M.D.
 
 
 
SELECTA BIOSCIENCES, INC.
 
 
 
By: _____________________
Dated: _____________________
Name:
Title:






